Title: From Benjamin Franklin to Dumas, 6 August 1781
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, Aug. 6. 1781.
I have receiv’d several Letters from you lately inclosing others for the President of Congress; and for Spain, all of which are sealed & forwarded, except the last for the President containd in yours of the 26th. past, which shall go by the first Opportunity. The Reading of those Letters gave me much Information, and therefore Pleasure: tho’ since the fixing of Mr. Adams there, I do not attend so much to the affairs of your Country as before, expecting indeed but little from it to our Advantage: For tho’ it was formerly in the same Situation with us, and was glad of assistance from other Nations, it does not seem to feel for us, or to have the least Inclination to help us. It appears to want Magnanimity. Some Writer, I forget who, says, that Holland is no longer a Nation, but a great Shop; and I begin to think it has no other Principles or Sentiments but those of a Shopkeeper. You can judge of it better than me, and I shall be happy to find myself mistaken. You will oblige me however by continuing the History either directly to me, or in your Letters to Congress; but when you enclose a sealed Letter in another to me, please to observe to place the second Seal on one Side, and not directly over the first; because the Heat of the second is apt to deface the Impression of the first, and to attach the Paper to it, so as to endanger tearing the enclos’d in opening the Cover.
With best Wishes for your Health & Prosperity, I am ever, Dear Sir, Your affectionate Friend and humble Servant.
B Franklin

P.S. I pity the Writer of the enclos’d, tho’ I have no other Acquaintance with him, than having seen him once at Hanover, where he then seemed to live genteely and in good Credit. I cannot conceive what should reduce him to such a Situation, as to engage himself for a Soldier. If you can procure him any Friends among the Philosophers of your Country, capable of relieving him, I wish you would do it. If not, and he must go to the Indies, please to give him three or four Guineas for me, to buy a few Necessaries for his Voyage.
  Mr. Dumas

